736 So.2d 1133 (1998)
Ronald BAKER
v.
STATE.
No. CR-97-0731.
Court of Criminal Appeals of Alabama.
August 28, 1998.
*1134 Gregg Lowrey, Pelham, for appellant.
Ronald Baker, appellant, pro se.
No brief filed for appellee.
BASCHAB, Judge.
The appellant, Ronald Baker, pled guilty to trafficking in cocaine, a violation of § 13A-12-231, Ala.Code 1975. Pursuant to a negotiated plea agreement, the trial court sentenced him to 10 years imprisonment. This appeal followed.
On appeal, counsel filed a motion to withdraw and a brief in substantial compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), indicating that there were no meritorious issues that warrant our review. The appellant submitted additional issues for our consideration, but his counsel indicated that those issues were also without merit.
However, our examination of the record reveals that the trial court did not impose a fine when it sentenced the appellant. Section 13A-12-231(2)a., Ala.Code 1975, mandates a fine of $50,000 for trafficking in cocaine when the quantity of cocaine is between 28 and 500 grams. Therefore, the trial court erred when it did not fine the appellant in accordance with § 13A-12-231(2)a.
We remand this case so the trial court may impose a fine consistent with § 13A-12-231(2)a., Ala.Code 1975. The trial court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 28 days of the release of this opinion. The return to remand shall include a transcript of the remand proceedings, if any, conducted by the trial court.
AFFIRMED IN PART; REMANDED WITH DIRECTIONS.[*]
LONG, P.J., and McMILLAN, COBB and BROWN, JJ., concur.
NOTES
[*]  Note from the reporter of decisions: On April 30, 1999, on return to remand, the Court of Criminal Appeals dismissed the appeal, without opinion.